DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 12/3/2021, with respect to double patenting have been fully considered and are persuasive in view of the terminal disclaimer filed on 12/3/2021.  The double patenting rejection of 9/10/2021 has been withdrawn. 
2.	Applicant’s arguments, filed 12/3/2021, with respect to §102 have been fully considered and are persuasive.  The prior art rejection of 9/10/2021 has been withdrawn.

Reasons for Allowance
Claims 1, 3-5, 7, 8, 10-12, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims of the present application are directed to a communication method for a communication device comprising a plurality of antennas, the method comprising the steps of:
 communicating with a plurality of receivers during a plurality of time slices, 
wherein, for each of the plurality of receivers, each of the plurality of antennas is a candidate to transmit signals to the receiver during a particular time slice of the plurality of time slices, and 

The prior art of Wu (NPL – Thesis – “Wireless Communication System Based on Spatial Modulation MIMO”) discloses all of the subject matter described above.
However, the prior art does not further disclose:
wherein the particular antenna is selected to transmit signals to more than one receiver of the plurality of receivers during the particular time slice.

This limitation, in combination with the rest of the recited subject matter, distinguishes the claims over the prior art, rendering them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/16/2021